Beix, J.
Although in an attachment case the defendant may appear and make his defense at any time before final judgment is rendered against him, the general rule that the defendant, by appearing and pleading to the merits without pleading to the jurisdiction, admits the jurisdiction of his person, and that all defenses must be submitted and disposed of in their proper order, applies as well to proceedings in attachments as to other suits at law, it being necessary that the several code provisions upon these subjects should be construed in harmony with each other; and where a defendant in an attachment case, after the filing of the declaration therein, appeared at a certain term of court and filed a plea to the merits, at a subsequent term of court it was too late for him to file a plea to the jurisdiction, and the trial judge, after having allowed the filing of such plea, did not err in dismissing the same on written motion of the plaintiff in attachment. Earle v. Sayre, 99 Ga. 617 (25 S. E. 943); Richmond & Danville R. Co. v. Mitchell, 95 Ga. 78 (22 S. E. 124) ; Civil Code (1910), §§ 5104, 5664, 5628, 5630, 5641.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.